Case 1:15-cv-00842-RGA Document 507 Filed 07/02/20 Page 1 of 2 PageID #: 31150




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

CHANBOND, LLC,                 :
                               :
              Plaintiff,       :
                               :
          v.                   :                      Civil Action No. 15-842-RGA
                               :                              Consolidated
ATLANTIC BROADBAND GROUP, LLC, :
et al.,                        :
                               :
              Defendants.      :


                        ORDER AFTER PRETRIAL CONFERENCE

       Now, this 2nd day of July, 2020, after a pretrial conference, and upon consideration of the

proposed pretrial order (D.I. 500) and the discussion at the pretrial conference, IT IS HEREBY

ORDERED that:

       1. The Proposed Pretrial Order is ADOPTED as modified by any discussion at the

pretrial conference.

       2. A jury trial will begin on August 18, 2020 at 9:30 a.m. with jury selection. Each

party should be prepared to present its case until 5:00 p.m. of each trial day, although the end of

the trial day may, in the discretion of the Court, be earlier than 5:00 p.m.

       3. The trial is timed. Each side is allowed 12 ½ hours for its opening statement and its

direct and cross-examination of witnesses. Time during the trial day that does not neatly fit into

one of those categories will be attributed to one side or the other as the Court thinks most

appropriate. The amount of time allowed for closing argument will be decided during trial.

       4. Trial counsel are to be present and ready to proceed at 9:00 a.m. each and every day

of trial. COUNSEL SHOULD UNDERSTAND THAT THERE MAY BE LONG LINES

                                             Page 1 of 2
Case 1:15-cv-00842-RGA Document 507 Filed 07/02/20 Page 2 of 2 PageID #: 31151




(PARTICULARLY WHEN A JURY IS BEING SELECTED) TO ENTER THE

COURTHOUSE AND SHOULD PLAN ACCORDINGLY. Issues that need to be addressed

outside the presence of the jury will be taken up at 9 a.m. and at the end of the day. There will

be a recess for lunch and a fifteen-minute break in both the morning and the afternoon. The

Court does not generally want to use the lunch and break time to take up issues that need to be

addressed outside the presence of the jury.

       5. Unless otherwise ordered, Plaintiff is responsible for the preparation and revising of

the jury instructions and verdict form that will be given to the jury. The Court expects to give

the bulk of the jury instructions before the closing arguments are made.

       6. Plaintiff’s motions in limine were dismissed, and a schedule was agreed upon for

refiling them. Defendant’s motions in limine will be addressed after Plaintiff’s motions are

refiled. I ordered additional briefing related to the issue of whether Mr. Wechselberger’s

deposition testimony should be admitted. (See D.I. 500 at 33-36).

       7. I ordered a timetable for reducing the number of exhibits on each side’s exhibit list.

       8. I resolved the issue relating to sequestration of the inventors.

       9. The question of the viability of a civil jury trial a month and a half from now,

complicated in this case by a multitude of witnesses being located within the United States but

distant from Delaware, and the procedures that would be necessary should we be able to go

forward, were left for another day. See Sunoco Partners v. Powder Springs Logistics, No. 17-

1390-LPS, D.I. 583 (D.Del. July 2, 2020).

       10. Any trial logistics should be coordinated through the Courtroom Deputy.



                                                              __/s/ Richard G. Andrews____
                                                              United States District Judge

                                              Page 2 of 2
